 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
     WENDEI L. P.,                                    CASE NO. C18-5907 BHS
 8
                               Plaintiff,             ORDER GRANTING
 9          v.                                        DEFENDANT’S MOTION TO
                                                      AMEND JUDGMENT AND
10   COMMISSIONER OF SOCIAL                           DENYING PLAINTIFF’S MOTION
     SECURITY,                                        FOR ATTORNEY’S FEES
11
                               Defendant.
12

13
            This matter comes before the Court on Defendant Commissioner of Social
14
     Security’s (“Government”) motion to amend judgment, Dkt. 21, and Plaintiff Wendei L.
15
     P.’s (“Plaintiff”) motion for attorney’s fees, Dkt. 23. The Court has considered the
16
     pleadings filed in support of and in opposition to the motions and the remainder of the
17
     file and hereby grants the Government’s motion and denies Plaintiff’s motion for the
18
     reasons stated herein.
19
                                  I.   PROCEDURAL HISTORY
20          On May 24, 2019, the Honorable Michelle Peterson, United States Magistrate
21   Judge, issued a Report and Recommendation (“R&R”) recommending that the Court
22


     ORDER - 1
 1   affirm the Administrative Law Judge’s (“ALJ”) partial denial of Plaintiff’s request for

 2   benefits. Dkt. 16. On May 31, 2019, Plaintiff filed objections arguing in part that a

 3   conflict existed between the vocational expert’s (“VE”) opinion and the Dictionary of

 4   Occupational Titles (“DOT”). Dkt. 17. In support of this argument, Plaintiff cited

 5   evidence in the record that she asserted was the DOT. Id. at 3 (citing Tr. 196). On June

 6   10, 2019, the Government objected. Dkt. 18.

 7            On July 17, 2019, the Court declined to adopt the R&R concluding that the ALJ

 8   failed to adequately explain the VE’s deviation from the DOT. Dkt. 19. On August 15,

 9   2019, the Government filed the instant motion arguing in part that the Court relied on a

10   clear error of fact. Dkt. 21. Plaintiff responded that same day. Dkt. 22.

11            On October 15, 2019, Plaintiff filed the motion for attorney’s fees requesting an

12   award as the prevailing party. Dkt. 23. On October 21, 2019, the Government

13   responded. Dkt. 26.

14                                         II. DISCUSSION

15            A motion under Rule 59(e) is “appropriate in cases where the court has based an

16   order on a factual error.” Norman v. Ark. Dep’t of Educ., 79 F.3d 748, 750 (8th Cir.

17   1996).

18            In this case, the Court based its order on a factual error. Plaintiff asserted that a

19   document in the record was the DOT. Dkt. 17 at 3 (citing Tr. 196). The Government

20   contends that the document is not the DOT and instead is a manual authored by a private

21   company, SkillTran. Although SkillTran purports to rely on the DOT, SkillTran’s job

22   listing for the relevant job here, Reservations Agent, includes more limitations than the


     ORDER - 2
 1   DOT. Specifically, one of those additional limitations was that the Reservations Agent

 2   job “may be repetitive and stressful.” Tr. 196. The Court relied on this limitation in

 3   concluding that the ALJ committed error by failing to explain why Plaintiff could not

 4   work in high stress environments yet could work as a Reservations Agent. Because the

 5   Court’s reliance on the SkillTran document was misplaced, the Court agrees with the

 6   Government that the judgment and order reversing and remanding should be vacated.

 7   The Court denies Plaintiff’s motion for attorney’s fees because she is no longer the

 8   prevailing party. A new order on the R&R and objections will issue in due course.

 9                                        III. ORDER

10          Therefore, it is hereby ORDERED that Government’s motion to amend judgment,

11   Dkt. 21, is GRANTED and Plaintiff’s motion for attorney’s fees, Dkt. 23, is DENIED.

12          The Clerk shall vacate the Court’s previous order, Dkt. 19, and judgment, Dkt. 20.

13          Dated this 27th day of January, 2020.

14

15

16
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

17

18

19

20

21

22


     ORDER - 3
